The opinion of the court was delivered by
Taft, J.
There are two questions in this case :
I. The plaintiffs claimed on trial that they let the horse to be driven from Jericho to Hinesburgh and return; that the defendant, at Bichmond, a point on the route, left the route and drove from Bichmond to Huntington and back to Bich-mond. If the evidence satisfied the jury of this fact, and that he did so without the consent of the plaintiffs, the defendant *575might have been liable in an action for trover. Hart v. Skinner, 16 Vt. 138; Towne v. Wiley, 23 Vt. 355. But this action is a case for improperly caring for, and ill-treating the horse. For all damages arising from such acts and neglects, where-ever the horse was driven, the charge permitted a recovery. The plaintiffs, therefoi’e, had an opportunity to recover all damages declared for. There was no error in the action of the court upon the. first and third requests.
II. The second request of the plaintiffs to chai’ge was :
‘ ‘ That when property in the exclusive possession of the bailee for hire is injured in a way that does not ordinarily occur without negligence, as the plaintiffs’ evidence tends to show in this case, then the burden of proof is upon the bailee to show that it was not occasioned by his negligence.”
It is conceded by the plaintiffs that the burden of proof in the first'instance was upon them ; that it was incumbent upon them to show that the injuries to the horse were occasioned by the negligence of the defendant: but they insist that they discharged that duty and relieved themselves of that burden by showing that the horse was delivered to.the defendant in a sound condition and returned injured in a way that does not ordinarily occur without negligence. That having shown these facts the burden shifted and rested upon the bailee to show that the injury was not occasioned by his negligence. Whether they were entitled to'have this request complied with depended upon the duty of the defendant in respect to the horse. The request may embody sound law had it been the defendant’s duty to return the horse in the same condition in which he received it; but his duty was performed if, during the bailment he had exercised due care, and had been guilty of no neglect in his treatment of the horse. Had he been free from fault he was not liable although he might not have returned the horse at all. This being the measure of his duty, the burden was upon the plaintiffs to show negligence and rested upon them throughout the trial. The plaintiffs do not establish negligence by showing the facts stated in the request; the facts' may have *576been true and the defendant guiltless of any improper conduct in respect to the horse; the injuries may have arisen from some cause wholly disconnected with the care or use of the horse. However potent the facts tending to establish the defendant’s guilt may be, there is no time during the trial that the plaintiffs are entitled to have them withdrawn from the consideration of the jury and a verdict ordered, upon a simple showing that the horse when returned was not in the condition it was -in at the time of the bailment, as stated in the request. This case should be distinguished from those where the defendant is under an obligation to return or deliver property in the condition that it was in when he received it. In suits against common carriers, innkeepers, and perhaps some others, a different rule may apply.
The cases mainly relied upon by the plaintiffs do not aid them. Collins v. Bennett, 46 N. Y. 490, was an action of trover, and a conversion of the horse, as the court said, “ was clearly proved and no question could therefore arise as to the burden of proof.” The discussion by Peckham, J., ofaquestion which he says was not in the case, is not law. The cases cited by him in support of his views are mainly those against common carriers and innkeepers. Logan v Matthews, 6 Pa. St. 417, is a case very similar to this in its facts; but the instructions of the trial court which were sustained, were ‘‘ When the bailee returned the property in a damaged condition and fails, either at the time or subsequently, to give any account of the matter in order to explain how it occurred, the law will authorize the presumption of negligence on his part. But when he gives an account, although it may be- a general one, of the cause, and shows the occasion of the injury, it then devolves on the plaintiff to prove negligence, unskillfulness, or misconduct.” We by no means concede this charge to be law, but if it is, the plaintiffs’ case is not within it, as it does not appear that the defendant failed to give an account of his expedition, and “his testimony tended to deny and disprove every claim and contention of plaintiffs tending *577to fix any liability upon him/’ in which contingency, as the rule is laid down in that case, it devolved on the plaintiffs to show negligence. Neither is the case cited of Rowell v. Fuller, 59 Vt. 688, in point. That action was assumpsit to enforce a contract obligation to return notes on demand, if the defendant did not fulfill his contract, and failed to return the notes he was liable and the burden was upon him to show' the cause of his failure if he wished to be relieved from it. We understand our ruling upon this question has always been the doctrine of the English courts, applied in some instances to common carriers. Cooper v. Barton, 3 Camp. 5, note,“ was an action of assumpsit for not taking-proper care of a horse hired by defendant of plaintiff. The plaintiff proved the hiring of the horse ; that it was returned to him with his knees broken in consequence of a fall, whilst used by the defendant, and that the horse had before that time been often let out to hire, and had never fallen down. The plaintiff contended that this was a sufficient case to go to the jury, although he had given no evidence of negligence; because as he had shown that the horse was a good horse, and not in the habit of Tailing, it must be presumed that the fall was occasioned by negligence, and it was for the defendant to prove the contrary if he could. LeBlakc, J., however, said that the plaintiff must give some evidence of negligence; and as he had given none in this case the plaintiff must be nonsuited.”
The same rule applies in case of a warehouseman whose duty it is to keep goods entrusted to him with due care. Willett v. Rich (Mass.), 2 New Eng. Rep. 672.
Bearing in mind the liability of the bailee in a casé.like the one at bar, there need be no difficulty in arriving at a correct result and reconciling the cases that apparently are in conflict.
Judgment affirmed. All concur.